Case: 19-60393     Document: 00515974510          Page: 1    Date Filed: 08/11/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 11, 2021
                                   No. 19-60393                           Lyle W. Cayce
                                                                               Clerk

   Salomon Sergio Loayza,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A041 105 642


   Before Smith, Clement, and Oldham, Circuit Judges.
   Per Curiam:*
          The Board of Immigration Appeals granted petitioner the relief he
   sought from this court. This petition for review is therefore DISMISSED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.